DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed April 14, 2021 has been received and entered into the case.  Claims 45 – 46 are canceled; claims 40 – 44 and 47 – 50 are pending and have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 40 – 41, 43 – 44, 47 - 48 are rejected under 35 U.S.C. 103 as being unpatentable over Shyu et al. (US2012/0177612, IDS 11.15.2018, No.4) in view of Nistor et al. (2005, IDS 11.15.2018, NPL 22).
Shyu teaches methods for treating neurological diseases or disorders such as cerebral ischemia or stroke (0011) and symptoms associated therewith (abstract), wherein the method is effective to treat motor or cognitive function (0023-0024, 0047).  The methods comprise injecting Nestin positive (example 1) neural stem cell populations (0003) that are progenitors to oligodendrocytes (0026) and obtained from human fetal tissue (0031-0033) (or are pluripotent stem cell derived oligodendrocyte progenitor cells) in amounts effective (p.2-3) to treat motor or cognitive function (0023-0024, 0047), directly into, near and/or around the affected area (0010) wherein administering may occur after the condition onset (0027) (or subacute time period).  Injections may occur in distances of 100 – 5000 microns (or 0.1 – 5mm) apart (0045), indicating that some injections sites may also occur this distance from a center or near the infarct.
Shyu does not teach the method wherein the neural stem cells are also positive for NG2 and PDGF-Ra.  However, Nistor teaches neural stem cell populations that differentiate into oligodendrocytes (or are oligodendrocyte progenitors) obtained from human embryonic stem cells (abstract), wherein the cells express NG2, PDGF-Ra (figure 2, p.390, left column, p.394) and Nestin (per applicant’s specification, 0005; also the same cells used by applicant, example 1).  Nistor teaches these cells can be obtained at high purity in a cost effective manner, have the ability to integrate, differentiate and display functional phenotype in vivo when transplanted, and are therefore useful in treating neurodegenerative diseases (abstract, p.394).  Considering the teachings of the prior art, at the time the claims were filed, one of ordinary skill in the art would have been motivated to administer the of Nistor in the methods of Shyu for their disclosed 
Regarding claim 48, Shyu does not teach the method wherein the cell are derived from human iPSC.  However, this limitation is considered to be a product by process type limitation to the cell compositions. It is noted the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)


Claims 40 – 44, 47 – 48 are rejected under 35 U.S.C. 103 as being unpatentable over Shyu et al. (US2012/0177612, IDS 11.15.2018, No.4) in view of Nistor et al. (2005, IDS 11.15.2018, NPL 22), and further in view of Otero-Ortega et al. (2015, IDS 11.15.2018, NPL No.23).
Regarding claims 40 – 41, 43 – 44, 47, Shyu teaches methods for treating neurological diseases or disorders such as cerebral ischemia or stroke (0011) and symptoms associated therewith (abstract), wherein the method is effective to treat motor or cognitive function (0023-0024, 0047).  The methods comprise injecting Nestin positive (example 1) neural stem cell populations (0003) that are progenitors to oligodendrocytes (0026) and obtained from human fetal tissue (0031-0033) (or are pluripotent stem cell derived oligodendrocyte progenitor cells) in amounts effective (p.2-3) to treat motor or cognitive function (0023-0024, 0047), directly into, 
Shyu does not teach the method wherein the neural stem cells are also positive for NG2 and PDGF-Ra.  However, Nistor teaches neural stem cell populations that differentiate into oligodendrocytes (or are oligodendrocyte progenitors) obtained from human embryonic stem cells (abstract), wherein the cells express NG2, PDGF-Ra (figure 2, p.390, left column, p.394) and Nestin (per applicant’s specification, 0005; also the same cells used by applicant, example 1).  Nistor teaches these cells can be obtained at high purity in a cost effective manner, have the ability to integrate, differentiate and display functional phenotype in vivo when transplanted, and are therefore useful in treating neurodegenerative diseases (abstract, p.394).  Considering the teachings of the prior art, at the time the claims were filed, one of ordinary skill in the art would have been motivated to administer the of Nistor in the methods of Shyu for their disclosed advantages and their clear therapeutic and biological activity, and with a reasonable expectation for successfully improving motor and cognitive function post cerebral ischemic injury.
Regarding claim 48, Shyu does not teach the method wherein the cells are derived from human iPSC.  However, this limitation is considered to be a product by process type limitation to the cell compositions. It is noted the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which 
Regarding claim 42, Shyu does not teach the method wherein the injury is subcortical white matter.  However, at the time the claims were filed, it was known in the art that cerebral ischemic stroke commonly injured white matter.  In support, Otero-Ortega teaches white mater injury in stroke is common (abstract) and occurs in up to 25% or ischemic strokes, and that cortical infarcts also produce white matter injury (p.1).  As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to treat white matter stroke by practicing the methods of Shyu, with a reasonable expectation for success.

Claims 40 – 41, 43 – 44, 47 – 50 are rejected under 35 U.S.C. 103 as being unpatentable over Shyu et al. (US2012/0177612, IDS 11.15.2018, No.4) in view of Nistor et al. (2005, IDS 11.15.2018, NPL 22), and further in view of Carmichael et al. (US 2014/0315805, IDS 11.15.2018, No.5).
Regarding claims 40 – 41, 43 – 44, 47, Shyu teaches methods for treating neurological diseases or disorders such as cerebral ischemia or stroke (0011) and symptoms associated therewith (abstract), wherein the method is effective to treat motor or cognitive function (0023-0024, 0047).  The methods comprise injecting Nestin positive (example 1) neural stem cell populations (0003) that are progenitors to oligodendrocytes (0026) and obtained from human fetal tissue (0031-0033) (or are pluripotent stem cell derived oligodendrocyte progenitor cells) in amounts effective (p.2-3) to treat motor or cognitive function (0023-0024, 0047), directly into, near and/or around the affected area (0010) wherein administering may occur after the condition onset (0027) (or subacute time period).   Injections may occur in distances of 100 – 5000 microns 
Shyu does not teach the method wherein the neural stem cells are also positive for NG2 and PDGF-Ra.  However, Nistor teaches neural stem cell populations that differentiate into oligodendrocytes (or are oligodendrocyte progenitors) obtained from human embryonic stem cells (abstract), wherein the cells express NG2, PDGF-Ra (figure 2, p.390, left column, p.394) and Nestin (per applicant’s specification, 0005; also the same cells used by applicant, example 1).  Nistor teaches these cells can be obtained at high purity in a cost effective manner, have the ability to integrate, differentiate and display functional phenotype in vivo when transplanted, and are therefore useful in treating neurodegenerative diseases (abstract, p.394).  Considering the teachings of the prior art, at the time the claims were filed, one of ordinary skill in the art would have been motivated to administer the of Nistor in the methods of Shyu for their disclosed advantages and their clear therapeutic and biological activity, and with a reasonable expectation for successfully improving motor and cognitive function post cerebral ischemic injury.
Regarding claim 48, Shyu does not teach the method wherein the cells are derived from human iPSC.  However, this limitation is considered to be a product by process type limitation to the cell compositions. It is noted the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 40 – 44, 47 – 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 5 – 6, 8, 11 – 12, 17, 22, 26 – 27, 31, 33 – 35, 43, 48, 54 – 55, 85 of copending Application No. 15/763 817 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method are obvious variations of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant argues that Shyu does not teach injecting cells at the claimed distance from the infarct core at the claimed subacute time period or each of the claimed cell markers; that Nistor does not teach the claimed distance or subacute time period; and that neither Otero-Ortega nor Carmichael make up these deficiencies.  Applicants traverse the provisional obvious double patenting rejections and requests abeyance until indication of allowable subject matter.
However, these arguments fail to persuade for the following reasons.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The instant rejections are based 
Regarding Otero-Ortega and Carmichael, the references are relied upon to evidence white mater injury in stroke is common, occurs in up to 25% or ischemic strokes, and that cortical infarcts also produce white matter injury (p.1); and that hydrogel were commonly used in the art 
Absent evidence of an unexpected result or advantage, the claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUTH A DAVIS/            Primary Examiner, Art Unit 1699